UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7288


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MAURICE MONTRAE PARKS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:10-cr-00127-BR-1; 5:12-cv-00500-BR)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Maurice       Montrae       Parks    appeals         the    district    court’s

orders dismissing his 28 U.S.C. § 2255 (2012) motion as untimely

and    partially    denying       reconsideration.               The    district      court

granted a certificate of appealability as to its conclusion that

Parks’ motion was not timely filed.                        The issues presented in

this   appeal    are     controlled      by    our    decision         in   Whiteside    v.

United States, __ F.3d __, 2014 WL 7245453 (4th Cir. Dec. 19,

2014) (en banc) (No. 13-7152).                 For the reasons that follow, we

affirm.

           In      his    § 2255       motion,       Parks       asserted      that      his

Guidelines range was improperly enhanced under U.S. Sentencing

Guidelines Manual § 2K2.1(a)(2), (b)(6) (2009), because certain

offenses used to establish these enhancements were not predicate

felonies under United States v. Simmons, 649 F.3d 237 (4th Cir.

2011) (en banc).         Although Parks’ motion was filed more than a

year after his conviction became final, see 28 U.S.C. § 2255(f)

(providing one-year statute of limitations for filing of § 2255

motion),   he    proffers        two   reasons       why    his       § 2255   motion    is

timely.    First, he asserts, his motion was filed within one year

of Simmons, and therefore within one year of “the date on which

the    facts    supporting       [his]    claim       .     .    .    could    have    been

discovered     through     the    exercise      of    due       diligence.”        See   28

U.S.C. § 2255(f)(4).         Second, he claims that Simmons constitutes

                                           2
an   extraordinary      circumstance           outside    of     his    control       that

entitles him to equitable tolling.                See Holland v. Florida, 560

U.S. 631, 649 (2010) (describing required showing for equitable

tolling of petitions for collateral review).

           Both of Parks’ arguments are foreclosed by our en banc

decision   in   Whiteside.         In     that   case,    we     held    that      Simmons

represented a change in law and not a “fact” triggering the

statute of limitations under § 2255(f)(4).                      Whiteside, 2014 WL

7245453, at *3-4.       We also held that Simmons does not provide an

independent     basis        for   equitable       tolling.            Id.   at     *4-5.

Accordingly,     we    affirm      the    district       court’s       judgment.       We

dispense   with       oral     argument     because       the    facts       and    legal

contentions     are   adequately         presented   in    the     materials        before

this court and argument would not aid the decisional process.


                                                                                AFFIRMED




                                           3